Title: To Thomas Jefferson from Caesar Augustus Rodney, 16 September 1808
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Honored & Dear Sir, 
                     Wilmington Septr. 16. 1808
                  
                  Agreeably to the direction contained in your last favor I wrote to the district attorney of Maryland and transmitted him a copy of M. Mouesay’s petition. I understand from John Warner a merchant of this place, who was personally acquainted with him in the West Indies, that he bore a bad character there. Be this as it may, he is certainly entitled to justice, from our Courts. I fear the suits against him are civil suits, & perhaps depending in the State Courts.
                  Whatever foreign influence or domestic intrigue may have accomplished in New Hampshire or Rhode Island, I think the people of this town & county were never more firm & united in favor of any measure than the  embargo. I suspect our friends in New-Hampshire have been too confident, & have suffered themselves to be taken by surprise. In Rhode-Island I fear some trial & divisions among the Republicans have caused the Federal triumph. I feel no apprehensions for the general result throughout the United States. I am confident a large majority will approve of the measure, notwithstanding all the Federal clamor. The surface may be disturbed, but the great body of waters will remain tranquil.  
                  I enclose you a note received from Mr. Dallas. I have written to him confidentially that Bollman did state, “that their plan was, to invade Mexico & that he laboured to evince the propriety of the measure & the benefit that would result from it, in order to induce the [Excitement] to work at it, if not to take a part in the business.” If you think it advisable, his own statement might be transmitted, but I do not beleive it would have any effect upon so unprincipled a man. He would swear contrary to it, in the very face of it, and if it were sufficient to convict him of perjury, perhaps we could not produce it against him for that purpose under the reservation upon which it was given. With great respect & affection I remain Dear Sir
                  Yours Most Sincerely
                                       
                            C. A. Rodney
                     
                        
               